DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 and 12 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niino et al., (20170313311).
(Claim 1): Niino discloses a vehicle control device comprising: a recognition unit configured to recognize a surrounding situation of a subject 5vehicle (fig. 1, blk 11); a reception unit configured to receive an input of a set vehicle speed set by an occupant of the subject vehicle (fig. 1, blk 13); and a driving control unit configured to control one or both of steering and acceleration or deceleration of the subject vehicle on the basis of the surrounding 10situation recognized by the recognition unit and the set vehicle speed received by the reception unit (fig. 1, blk 14), wherein, in a case in which a plurality of traveling lanes on which the subject vehicle is able to travel in a progress direction of the subject vehicle are recognized by the recognition unit, the driving control unit determines a lane on which the subject 
(Claims 2 and 4): Niino discloses the vehicle control device of claim 1, wherein, in a case in which it is recognized by the recognition unit that there are three or more lanes including two or more traveling lanes on which the subject vehicle is 20able to travel in the progress direction of the subject vehicle and overtaking lanes, the driving control unit determines the lane on which the subject vehicle travels among the three or more lanes on the basis of the set vehicle speed ([0192]).
(Claim 12): Niino discloses a vehicle control method of causing a vehicle control device to: recognize a surrounding situation of a subject vehicle (fig. 1, blk 11); receive, by a reception unit, an input of a set vehicle speed set by an occupant of the subject vehicle (fig. 1, blk 13); and  5execute driving control for controlling one or both of steering and acceleration or deceleration of the subject vehicle on the basis of the recognized surrounding situation and the set vehicle speed received by the reception unit, wherein, in a case in which a plurality of traveling lanes on which the subject vehicle is able to travel in a progress direction of the subject vehicle are recognized by 10the surrounding situation, a lane on which the subject vehicle travels is determined among the plurality of traveling lanes on the basis of the set vehicle speed (fig. 2 – 7; [0028 – 0051]).
(Claim 13): Niino discloses a computer-readable non-transitory storage medium storing a program that causes a vehicle control device to: recognize a surrounding situation of a subject vehicle (fig. 1, blk 11); receive, by a reception unit, an input of a set vehicle speed set by an occupant of the subject vehicle (fig. 1, blk 13); and  5execute driving control for controlling one or both of steering and acceleration or deceleration of the subject vehicle on the basis of the recognized surrounding situation and the set vehicle speed received by the reception unit, wherein, in a case in which a plurality of traveling lanes on which the subject vehicle is able to travel in a progress direction of the subject vehicle .
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niino et al., (20170313311) in view of Silver et al., (20190205674).
(Claim 3): Niino teaches the control device of claim1 but does not teach comparing vehicle speed with detected speed limit.   However, in a related invention Silver teaches a device, wherein the driving control unit determines the lane on which the subject vehicle travels among the plurality of traveling lanes on the basis of a result of a comparison between the set vehicle speed and the speed sign information or the traffic flow speed information recognized by the recognition unit (the vehicle's computing devices 110 may compare the speeds of the surrounding vehicles with the detected speed limit to determine whether the vehicle should operate based on the speed limit of the detected speed limit sign at the given point or section of the road – Silver, [0073]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Niino with the teachings of Silver, in order to identify and control an autonomous vehicle (provide for a method for .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niino et al., (20170313311) in view of Aoki et al., (20170240176).
(Claims 5 and 6): Niino teaches the control device of claim2 but does not teach using speed difference to determine overtaking another vehicle.   However, in a related invention Aoki teaches a device, wherein, in a case in which a vehicle speed of a preceding vehicle traveling in front of a traveling lane on which the subject vehicle recognized by the recognition unit travels is less than a vehicle speed of the subject vehicle and a speed difference between 20a vehicle speed of the preceding vehicle and the vehicle speed or the set vehicle speed of the subject vehicle is equal to or greater than a threshold value, the driving control unit executes driving control for overtaking the preceding vehicle by a lane change from the traveling lane to an overtaking lane, determines whether or not to perform a lane change for returning the subject vehicle to the traveling lane from the overtaking lane after 25executing the driving control, and determines the lane on which the subject vehicle39 travels on the basis of a determined result (a difference between the speed of the preceding vehicle having passed through the maximum speed increase point and the maximum speed after increase at the maximum speed increase point is equal to or greater than a seventh threshold; a case in which a time for which a state where the speed of the preceding vehicle is equal to or less than an eighth threshold continues is equal to or greater than a ninth threshold – Aoki, [0006]).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Niino with the teachings of Aoki in order to restrain passing a preceding vehicle (passing restraint flag for restraining a host vehicle from passing a preceding vehicle ahead is established by a passing restraint determination unit of the vehicle control device – Aoki, abstract).
Allowable Subject Matter
Claims 7 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex C Dunn/Primary Examiner, Art Unit 3663